Title: From George Washington to Edward Newenham, 22 June 1792
From: Washington, George
To: Newenham, Edward



Dear Sir
Philadelphia 22d June 1792

I have now before me your letters of the 9th of January & 12th of february, to which it will not be in my power to reply so fully as my inclination would lead me to do if I had no avocations but those of a personal nature.
I regret exceedingly that the disputes between the Protestants and Roman Catholics should be carried to the serious and alarming heigth mentioned in your letters. Religious controversies are always productive of more acrimony and irreconcilable hatreds than those which spring from any other cause: And I was not without hopes that the enlightened and liberal policy of ⟨the present⟩ age would have put an effectual stop to contentions of this Kind.
The present appears to be an eventful moment in Europe. The declaration of war by France against the King of Hungary will probably soon discover what part the several nations in Europe will take; but when or where those agitations which now shake that quarter of the glo[b]e will terminate is beyond the ken of human wisdom.
Notwithstanding our local situation & political circumstances

guard us against an interference in the contests betwe⟨en⟩ the European powers; yet we cannot be indifferent as to the issue of a business in which the happiness of so many millions of our fellow creatures is involved. We have had nothing from France since the declaration of War, but are waiting with no small degree of anxiety for further intelligence which may enable us to form some conjecture on this momentous business.
I am happy in being able to inform you that the affairs of this country are still going on in a prosperous train. The ha[r]vest through the several States, so far as I have been able to extend my enquiries, promises to be abundant for the quantity sown, and it is said by those who are well acquainted with the subject, that there has never been a year in which so much land has been cultivated in grain, particularly Wheat, as in the present. I paid a visit to Mount Vernon immediately on the rising of Congress, and was much pleased to find the appearance of crops of my own farms much more flattering than I had known them for many years past, and the country, generally, exhibited the face of plenty. An insect, called the Hessian fly, has made its appearance and done some mischief in parts of this State, Delaware & Maryland; but the destruction occasioned by this enemy will bear but a very trifling proportion to the whole crop of the Country, and I am informed that its ravages, where it has been found this year, are far less than those committed by the same insect some years ago. An investigation of the natural history & progress of this insect is now taking place, in order to see if some effectual measures cannot be fallen upon to prevent its devastations. As it is a subject deeply interesting to every individual in the community I flatter myself that such enquiries & communications will be made respecting it as will lead to its extirpation.
Mrs Washington unites with me in sincere wishes for the health & happiness of Lady Newenham & yourself. I am, with great esteem, Dear Sir, Your most Obedt Sert.
